Doderidge, J.
The plaintiff ought to have shewn it in the declaration. Masters in Chancery in ancient times were clerks of the court, and their office was and is now to sign writs. Hence, now all original writs are signed by them. The statute in speaking of clerks intends them. It is but lately they have had commissions of Judges.
Whitlock, J.
They were called Magistri because they were priests. The Lord Chancellor had the disposition of small benefices, in order to prefer the clerks to them.
Doderidge, J.
This is the reason why they could not marry, till they were enabled so to do by the statute of 14 H. 8. 8.
Curia. Quærens nihil capiat per bill. Antea, p. 38. Noy 80.